UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2264



In Re: ANDREW R. SEBOK,

                                                         Appellant,
_________________________


UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

DIRK LADSON, a/k/a Dezo, a/k/a Eugene Martin,

                                                         Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-97-423-2)


Submitted:   April 14, 1998                 Decided:   May 19, 1998


Before LUTTIG and MOTZ, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Andrew R. Sebok, Appellant Pro Se. Fernando Groene, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Andrew R. Sebok appeals the district court's order imposing
sanctions against him pursuant to Fed. R. Civ. P. 11. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. See In re: Sebok, No. CA-97-423-2 (E.D. Va. Aug.
29, 1997). We note that although Sebok contends he did not join in

noting the appeal of a motion filed on behalf of Dirk Ladson under
28 U.S.C.A. § 2255 (West 1994 & Supp. 1998), Sebok's name and

signature appear on the notice of appeal and the accompanying cer-

tificate of service. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED



                                2